DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
 	Claim 1 is currently amended.  Claims 1, 3-6, 13 and 14 are pending review in this action.  The previous objection to the claims is withdrawn in light of Applicant’s corresponding amendments.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0068561, hereinafter Sun in view of WIPO Patent Publication No. 2015/016621, hereinafter Kim and U.S. Pre-Grant Publication No. 2015/0349327, hereinafter Hwang. (The equivalent U.S. Pre-Grant Publication No. 2016/0133931 is used in lieu of a formal translation of Kim).

Regarding claim 1, Sun teaches a positive electrode active material (paragraph [0017]). 
The positive electrode active material includes an internal bulk part (“center portion”) and an external bulk part (“surface portion”) surrounding the internal bulk part (“center portion”) (paragraph [0020]). 
The internal bulk part (“center portion”) includes a first lithium composite metal oxide represented by the following Formula 1 (paragraphs [0024, 0025]):
LiaNi1-x-y-zCoxMnyMzO2-δ Xδ
In Formula 1, M is at least one of Mg, Al, Cr, V, Ti, Fe, Zr, Zn, Y, Nb, Ga, Mo, W; X is a halogen anion, such as F, Cl, Br or I and the compositional parameters satisfy the following ranges: 0.95≤a≤1.2, 0.01≤x≤0.5, 0.01≤y≤0.5, 0.005≤z≤0.3, 0.05≤x+y+z≤0.4, 0 ≤δ≤ 0.1.
Sun’s Formula 1 corresponds to the instantly claimed Formula 1 as follows: M is Me, X is A, a is 1+x1, 1-x-y-z is a1, x is 1-a1-b1-c1, y is b1, z is c1, δ is y1.

The external bulk part (“surface portion”) includes a second lithium composite metal oxide represented by the following Formula 2 (paragraphs [0024, 0026]):
LiaNi1-x-y-zCoxMnyMzO2-δ Xδ ,
In Formula 2, M is at least one of Mg, Al, Cr, V, Ti, Fe, Zr, Zn, Y, Nb, Ga, Mo, W; X is a halogen anion, such as F, Cl, Br or I and the compositional parameters satisfy the 
Sun’s Formula 2 corresponds to the instantly claimed Formula 2 as follows: M is Me, X is A, a is 1+x2, 1-x-y-z is a2, x is 1-a2-b2-c2, y is b2, z is c2, δ is y2.
Sun teaches that Ni continuously changes from a center of the particle to a surface thereof (paragraphs [0057, 0058]). Further, in examples Sun teaches Ni and Mn continuously changing from a center of the particle to a surface thereof (Examples 1-4).
Sun shows a peak appearing at 240 °C when the material is subject to differential thermogravitic analysis and characterizes this as an indicator of thermal stability (paragraph [0095] and figure 7). Sun’s reported result is considered equivalent to the claimed peak measured by differential scanning calorimetry. 
Sun fails to teach: 1) that the anion X (equivalent to the instantly claimed A) is one of the enumerated claimed species and 2) that the concentration gradient changes gradually from a center of the center portion of the particle to the surface of the surface portion of the particle.
Regarding 1), the substitution of oxygen in lithium composite metal oxide positive active materials of the type taught by Sun with anion species such as halogens, PO4, BO3, CO3 and NO3 is well-known in the art – see, e.g. Kim (paragraphs [0016-0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select one of the known species of anion used to substitute some of the oxygen in the lithium transition metal oxide of Sun without undue experimentation and with a reasonable expectation of success. 

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate a continuous concentration gradient from a center of the center portion of the particle to the surface of the surface portion of the particle in Sun’s material for the purpose of optimizing the performance of the material.
Sun's optimum ranges overlap the instant application's optimum ranges for the compositional parameters x1, x2, y1, y2, a1, a2, b1, b2, c1 and c2.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Sun as modified by Kim and Hwang discloses the claimed invention except for the exact optimum ranges for the compositional parameters x1, x2, y1, y2, a1, a2, b1, b2, c1 and c2 of the positive electrode active material in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Sun as modified by Kim and Hwang teaches a lithium composite metal oxide of the same composition as instantly claimed and produced through a method analogous to the one instantly described (paragraph [0071]).
Sun does not explicitly discuss the grain orientation of the material.
Firstly, absent an attribution of the instantly required “C-axis”, any grain orientation could be said to satisfy the claim, because any “C-axis” could be arbitrarily defined. 
Alternatively, given the similarity of the preparation methods, it is expected that Sun’s material would have the grain orientation of the instant material. 
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, Sun inherently possess the claimed property.

Regarding claim 5, Sun teaches a positive electrode active material which is a lithium composite metal oxide. 
Sun fails to teach a coating layer on the positive electrode active material. 
Hwang teaches including a coating layer on the lithium composite metal oxide particles. The coating layer includes an element selected from Al, Si and Zr (paragraph [0049]). The coating layer is on the surface of the positive electrode active material (paragraph [0049]).  
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a coating layer comprising Al, Si or Zr on Sun’s positive active material for the purpose of improving the performance of the positive electrode active material.

Regarding claim 6, Sun teaches that the positive electrode active material has an average particle diameter in the range 10 µm to 30 µm (paragraph [0028]).
Sun's optimum range overlaps the instant application's optimum range of 4 µm to 20 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Sun as modified by Kim and Hwang discloses the claimed invention except for the exact optimum range of the positive electrode active material particle diameter in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Sun teaches a positive electrode for a lithium secondary battery comprising the positive electrode active material of claim 1 (paragraph [0074]).
Regarding claim 14, Sun teaches a lithium secondary battery comprising the positive electrode of claim 13 (paragraph [0074]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0068561, hereinafter Sun and WIPO Patent Publication No. 2015/016621, hereinafter Kim and U.S. Pre-Grant Publication No. 2015/0349327, hereinafter Hwang as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0281168, hereinafter Watanabe.
Regarding claim 4, Sun as modified by Kim teaches a lithium mixed metal oxide. 
Sun as modified by Kim does not specify whether lithium by-products are present in the material.
It is known in the art to wash particles of the type taught by Sun after their synthesis for the purpose of removing impurities – see, e.g. Watanabe (paragraph [0032]). Watanabe specifically teaches the washing step described in the instant application – washing with water at a temperature less than 10 °C to remove surplus lithium, while maintaining the desired composition of the material (paragraph [0059]). Watanabe’s teaching is understood to mean that all surplus lithium is removed and thus undesirable “lithium by-product” is entirely removed.

 
Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Hwang reference has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724


/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724